DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The Amendment filed July 21, 2022 has been entered. 
Claims 1-20, 27, 29 and 39 have been canceled. 
Claims 41-43 have been added.
Claims 21-26, 28, 30-38 and 40-43 are pending in this application. 

Allowable Subject Matter
Claims 21-26, 28, 30-38 and 40-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 21, Chen et al. (U.S. Patent Application Publication No. 2019/0384671 A1) discloses: A system (storage system 200), comprising: . . .
a memory (NAND storage device 100) having computer-executable instructions stored thereupon which . . . cause the system to:
partition a batch of stream data into a plurality of data chunks;
generate at least one parity chunk for the plurality of data chunks; and
provide the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data 
(Paragraph [0025]: “FIG. 2 schematically shows a storage system 200 with a plurality of data pieces being stored in a multi-channel NAND storage device in accordance with an embodiment of the present disclosure. The storage system 200 may comprise a NAND storage device such as the NAND storage device 100 shown in FIG. 1. The NAND storage device may be coupled to a storage system controller (not shown) via a super channel (also may be referred as a super bus) of a bandwidth (M+F)×K bits, where M+F may be the number of channels of the NAND storage device and K may be the bandwidth of each channel. During a program operation (also known as a write operation), a plurality of data pieces 202.1, 202.2, through 202.M+F may be received via the super channel and spread to different dies of the M+F channels. For example, the data piece 202.1 may be stored in die 102.i of channel CH0, the data piece 202.2 may be stored in die 104.i and the data piece 202.M+F may be stored in die 106.i, and so on, where the index “i” may denote one of N dies of a channel. In an embodiment, the index “i” may be determined during operation depending on the available space on the dies to accommodate the data to be stored.”
Paragraph [0026]: “The plurality of data pieces 202.1, 202.2 through 202.M+F may comprise M ECC codewords (also may be referred to as m codewords or M codewords) and F ECC parity blocks. The M codewords may correspond to M data chunks of one user data unit with each data chunk being 1/M of a user data unit. Each user data unit may be an operational unit of a data stream received from a host, which may be L KB (e.g., 1 KB, 2 KB, 4 KB, etc.). For example, a data stream may comprise one or more user data units of L KB and each user data unit may be divided into M data chunks. In some embodiments that implement RAID-5, a parity block may be generated by an XOR operation on the M data chunks of one user data unit. And the ECC parity block may be generated by ECC encoding the parity block. In some other embodiments that implement RAID-5, the ECC parity block may be generated by an XOR operation on the M codewords. In some embodiments that implement RAID-6, two parity blocks may be generated on the M data chunks of one user data unit. And two ECC parity blocks may be generated by ECC encoding the two parity blocks. In some other embodiments that implement RAID-6, two ECC parity blocks may be generated on the M codewords. Therefore, in various embodiments, an original user data unit may be spread into different channels and each partition may be protected by an ECC codeword separately, and the error probability that the original user data unit cannot be recovered because of one channel failure may be reduced. Moreover, the parity information in one or more extra channels may provide protection to the M-channel ECC data and thus further enhance the ECC reliability and robustness.”
Paragraph [0023]: “In case one or more channels cannot be successfully read (e.g., data cannot be recovered from one or more channels), the parity information may be used to recover the original data stream. For example, one extra channel in a RAID-5 configuration may provide recover support if one channel fails and two extra channels in a RAID-6 configuration may provide recover support if two channels fail. In an embodiment, the ECC engine may be a multi-core ECC engine or a super ECC engine to provide fast processing time of ECC codewords.”
Paragraph [0051]: “Because the original user data unit may be divided into M data chunks that each may be individually protected by an ECC codeword and also distributed into a different channel, the overall ECC robustness is enhanced. Furthermore, one or more extra channels may be used to store parity information so that RAID technology may be used to further improve the durability of the data stored in each channel. In one embodiment, parity generation operations may be performed on the M encoded data pieces (also referred to as M codewords) to generate the (M+1)th through (M+F)th RAID parity data pieces at the output of M parallel encoders (therefore, no extra latency is introduced). The generated RAID parity data pieces may be then programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In another embodiment, parity generation operation may be performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders (therefore, no extra latency is introduced). The generated F RAID parity blocks may be then encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In some embodiments, the program operation of F ECC parity blocks into F channels does not affect the normal operations on the other M channels.”
The Examiner finds the data stream comprising one or more user data units and each user data unit being divided into M data chunks during a program operation (also known as a write operation) as disclosed in Chen teaches the claimed “partition a batch of stream data into a plurality of data chunks”.
The Examiner further finds the one or more user data units of the received data stream being partition and separated into different channels, then an XOR operation being performed on the M codewords (i.e., the M encoded data pieces) to generate an ECC codeword (i.e., parity information) at the output of M parallel encoders to protect each partition separately in their respective channel as disclosed in Chen teaches the claimed “generate at least one parity chunk for the plurality of data chunks; and provide the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data”. Specifically, the Examiner finds the parity generation operation being performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders as disclosed in Chen teaches the claimed “generate at least one parity chunk for the plurality of data chunks; and provide the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data”. See Chen ¶ 51.
The Examiner further finds the generated F RAID parity blocks then being encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels as disclosed in Chen teaches the claimed “plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data”. See id.
The Examiner further finds the parity information (i.e., F ECC parity blocks) being used to recover the original data stream from one or more channels that cannot be successfully read (e.g., data cannot be recovered from one or more channels) as disclosed in Chen teaches the claimed “wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data.”
However, the Examiner finds Chen does not disclose claimed “processor” being used in the same embodiment as the parallel encoding operation as set forth above.
Chen teaches in a separate embodiment: at least one processor (Paragraph [0057]: “The processes 700, 800, 900, 1000 and 1100 may be implemented using software (e.g., executable by a computer processor (CPU, GPU, or both)), hard a e.g., a field-programmable gate array (FPGA) or an application-specific IC (ASIC), firmware, or any suitable combination of the three. In one embodiment, for example, components of a storage controller may be implemented in hardware circuity, and the processes 700, 800, 900, 1000 and 1100 may be performed in hardware. In another embodiment, for example, components of a storage controller may be implemented in software. And the processes 700, 800, 900, 1000 and 1100 may be programmed in computer processor executable instructions and performed by a computer processor (e.g., a microprocessor or a microcontroller) executing the executable instructions.”
The Examiner finds the computer processor (CPU) of Che teaches the claimed “at least one processor”.);
a memory (NAND storage device 100) having computer-executable instructions stored thereupon which, when executed by the at least one processor, cause the system to [perform the parallel encoding operation as set forth in Chen].
However, the Examiner finds Chen does not teach or suggest the claimed “system, comprising: at least one processor; and a memory having computer-executable instructions stored thereupon which, when executed by the at least one processor, cause the system to: partition a batch of stream data into a plurality of data chunks; generate at least one parity chunk for the plurality of data chunks; and provide the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data, wherein the at least one processor and the memory are implemented on an input node of a streaming data processing system that includes the stream data processors.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 21 as allowable over the prior art.  

Regarding independent claim 28, Chen discloses: One or more computer storage media (storage system 200) storing computer-readable instructions that, when executed, cause a computing device to perform acts comprising:
partitioning a batch of stream data into a plurality of data chunks;
generating at least one parity chunk for the plurality of data chunks; and
providing the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data
(Paragraph [0025]: “FIG. 2 schematically shows a storage system 200 with a plurality of data pieces being stored in a multi-channel NAND storage device in accordance with an embodiment of the present disclosure. The storage system 200 may comprise a NAND storage device such as the NAND storage device 100 shown in FIG. 1. The NAND storage device may be coupled to a storage system controller (not shown) via a super channel (also may be referred as a super bus) of a bandwidth (M+F)×K bits, where M+F may be the number of channels of the NAND storage device and K may be the bandwidth of each channel. During a program operation (also known as a write operation), a plurality of data pieces 202.1, 202.2, through 202.M+F may be received via the super channel and spread to different dies of the M+F channels. For example, the data piece 202.1 may be stored in die 102.i of channel CH0, the data piece 202.2 may be stored in die 104.i and the data piece 202.M+F may be stored in die 106.i, and so on, where the index “i” may denote one of N dies of a channel. In an embodiment, the index “i” may be determined during operation depending on the available space on the dies to accommodate the data to be stored.”
Paragraph [0026]: “The plurality of data pieces 202.1, 202.2 through 202.M+F may comprise M ECC codewords (also may be referred to as m codewords or M codewords) and F ECC parity blocks. The M codewords may correspond to M data chunks of one user data unit with each data chunk being 1/M of a user data unit. Each user data unit may be an operational unit of a data stream received from a host, which may be L KB (e.g., 1 KB, 2 KB, 4 KB, etc.). For example, a data stream may comprise one or more user data units of L KB and each user data unit may be divided into M data chunks. In some embodiments that implement RAID-5, a parity block may be generated by an XOR operation on the M data chunks of one user data unit. And the ECC parity block may be generated by ECC encoding the parity block. In some other embodiments that implement RAID-5, the ECC parity block may be generated by an XOR operation on the M codewords. In some embodiments that implement RAID-6, two parity blocks may be generated on the M data chunks of one user data unit. And two ECC parity blocks may be generated by ECC encoding the two parity blocks. In some other embodiments that implement RAID-6, two ECC parity blocks may be generated on the M codewords. Therefore, in various embodiments, an original user data unit may be spread into different channels and each partition may be protected by an ECC codeword separately, and the error probability that the original user data unit cannot be recovered because of one channel failure may be reduced. Moreover, the parity information in one or more extra channels may provide protection to the M-channel ECC data and thus further enhance the ECC reliability and robustness.”
Paragraph [0023]: “In case one or more channels cannot be successfully read (e.g., data cannot be recovered from one or more channels), the parity information may be used to recover the original data stream. For example, one extra channel in a RAID-5 configuration may provide recover support if one channel fails and two extra channels in a RAID-6 configuration may provide recover support if two channels fail. In an embodiment, the ECC engine may be a multi-core ECC engine or a super ECC engine to provide fast processing time of ECC codewords.”
Paragraph [0051]: “Because the original user data unit may be divided into M data chunks that each may be individually protected by an ECC codeword and also distributed into a different channel, the overall ECC robustness is enhanced. Furthermore, one or more extra channels may be used to store parity information so that RAID technology may be used to further improve the durability of the data stored in each channel. In one embodiment, parity generation operations may be performed on the M encoded data pieces (also referred to as M codewords) to generate the (M+1)th through (M+F)th RAID parity data pieces at the output of M parallel encoders (therefore, no extra latency is introduced). The generated RAID parity data pieces may be then programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In another embodiment, parity generation operation may be performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders (therefore, no extra latency is introduced). The generated F RAID parity blocks may be then encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In some embodiments, the program operation of F ECC parity blocks into F channels does not affect the normal operations on the other M channels.”
The Examiner finds the data stream comprising one or more user data units and each user data unit being divided into M data chunks during a program operation (also known as a write operation) as disclosed in Chen teaches the claimed “partitioning a batch of stream data into a plurality of data chunks”.
The Examiner further finds the one or more user data units of the received data stream being partition and separated into different channels, then an XOR operation being performed on the M codewords (i.e., the M encoded data pieces) to generate an ECC codeword (i.e., parity information) at the output of M parallel encoders to protect each partition separately in their respective channel as disclosed in Chen teaches the claimed “generating at least one parity chunk for the plurality of data chunks; and providing the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data”. Specifically, the Examiner finds the parity generation operation being performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders as disclosed in Chen teaches the claimed “generating at least one parity chunk for the plurality of data chunks; and providing the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data”. See Chen ¶ 51.
The Examiner further finds the generated F RAID parity blocks then being encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels as disclosed in Chen teaches the claimed “plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data”. See id.
The Examiner further finds the parity information (i.e., F ECC parity blocks) being used to recover the original data stream from one or more channels that cannot be successfully read (e.g., data cannot be recovered from one or more channels) as disclosed in Chen teaches the claimed “wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data.”
However, the Examiner finds Chen does not disclose claimed “computer storage media storing computer-readable instructions” being used in the same embodiment as the parallel encoding operation as set forth above.
Chen teaches in a separate embodiment: [stored executable instructions] (Paragraph [0057]: “The processes 700, 800, 900, 1000 and 1100 may be implemented using software (e.g., executable by a computer processor (CPU, GPU, or both)), hard a e.g., a field-programmable gate array (FPGA) or an application-specific IC (ASIC), firmware, or any suitable combination of the three. In one embodiment, for example, components of a storage controller may be implemented in hardware circuity, and the processes 700, 800, 900, 1000 and 1100 may be performed in hardware. In another embodiment, for example, components of a storage controller may be implemented in software. And the processes 700, 800, 900, 1000 and 1100 may be programmed in computer processor executable instructions and performed by a computer processor (e.g., a microprocessor or a microcontroller) executing the executable instructions.”
The Examiner finds the computer processor (CPU) executing software stored in NAND storage device 100 of Chen teaches the claimed “computer storage media storing computer-readable instructions”.)
However, the Examiner finds Chen does not teach or suggest the claimed “[o]ne or more computer storage media storing computer-readable instructions that, when executed, cause a computing device to perform acts comprising: partitioning a batch of stream data into a plurality of data chunks; generating at least one parity chunk for the plurality of data chunks; and providing the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data and a number of the plurality of data chunks is defined based at least on a number of the plurality of stream data processors.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 28 as allowable over the prior art.  

Regarding independent claim 34, Chen et al. (U.S. Patent Application Publication No. 2019/0384671 A1) discloses: A method comprising:
partitioning a batch of stream data into a plurality of data chunks; . . .
generating [at least one parity chunk for the plurality of data chunks]; and
providing the plurality of data chunks and the [at least one parity chunk] to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein [the at least one parity chunk provides a basis for recovery of at least some of the processed data] 
(Paragraph [0025]: “FIG. 2 schematically shows a storage system 200 with a plurality of data pieces being stored in a multi-channel NAND storage device in accordance with an embodiment of the present disclosure. The storage system 200 may comprise a NAND storage device such as the NAND storage device 100 shown in FIG. 1. The NAND storage device may be coupled to a storage system controller (not shown) via a super channel (also may be referred as a super bus) of a bandwidth (M+F)×K bits, where M+F may be the number of channels of the NAND storage device and K may be the bandwidth of each channel. During a program operation (also known as a write operation), a plurality of data pieces 202.1, 202.2, through 202.M+F may be received via the super channel and spread to different dies of the M+F channels. For example, the data piece 202.1 may be stored in die 102.i of channel CH0, the data piece 202.2 may be stored in die 104.i and the data piece 202.M+F may be stored in die 106.i, and so on, where the index “i” may denote one of N dies of a channel. In an embodiment, the index “i” may be determined during operation depending on the available space on the dies to accommodate the data to be stored.”
Paragraph [0026]: “The plurality of data pieces 202.1, 202.2 through 202.M+F may comprise M ECC codewords (also may be referred to as m codewords or M codewords) and F ECC parity blocks. The M codewords may correspond to M data chunks of one user data unit with each data chunk being 1/M of a user data unit. Each user data unit may be an operational unit of a data stream received from a host, which may be L KB (e.g., 1 KB, 2 KB, 4 KB, etc.). For example, a data stream may comprise one or more user data units of L KB and each user data unit may be divided into M data chunks. In some embodiments that implement RAID-5, a parity block may be generated by an XOR operation on the M data chunks of one user data unit. And the ECC parity block may be generated by ECC encoding the parity block. In some other embodiments that implement RAID-5, the ECC parity block may be generated by an XOR operation on the M codewords. In some embodiments that implement RAID-6, two parity blocks may be generated on the M data chunks of one user data unit. And two ECC parity blocks may be generated by ECC encoding the two parity blocks. In some other embodiments that implement RAID-6, two ECC parity blocks may be generated on the M codewords. Therefore, in various embodiments, an original user data unit may be spread into different channels and each partition may be protected by an ECC codeword separately, and the error probability that the original user data unit cannot be recovered because of one channel failure may be reduced. Moreover, the parity information in one or more extra channels may provide protection to the M-channel ECC data and thus further enhance the ECC reliability and robustness.”
Paragraph [0023]: “In case one or more channels cannot be successfully read (e.g., data cannot be recovered from one or more channels), the parity information may be used to recover the original data stream. For example, one extra channel in a RAID-5 configuration may provide recover support if one channel fails and two extra channels in a RAID-6 configuration may provide recover support if two channels fail. In an embodiment, the ECC engine may be a multi-core ECC engine or a super ECC engine to provide fast processing time of ECC codewords.”
Paragraph [0051]: “Because the original user data unit may be divided into M data chunks that each may be individually protected by an ECC codeword and also distributed into a different channel, the overall ECC robustness is enhanced. Furthermore, one or more extra channels may be used to store parity information so that RAID technology may be used to further improve the durability of the data stored in each channel. In one embodiment, parity generation operations may be performed on the M encoded data pieces (also referred to as M codewords) to generate the (M+1)th through (M+F)th RAID parity data pieces at the output of M parallel encoders (therefore, no extra latency is introduced). The generated RAID parity data pieces may be then programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In another embodiment, parity generation operation may be performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders (therefore, no extra latency is introduced). The generated F RAID parity blocks may be then encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In some embodiments, the program operation of F ECC parity blocks into F channels does not affect the normal operations on the other M channels.”
The Examiner finds the data stream comprising one or more user data units and each user data unit being divided into M data chunks during a program operation (also known as a write operation) as disclosed in Chen teaches the claimed “partitioning a batch of stream data into a plurality of data chunks”.
The Examiner further finds the one or more user data units of the received data stream being partition and separated into different channels, then an XOR operation being performed on the M codewords (i.e., the M encoded data pieces) to generate an ECC codeword (i.e., parity information) at the output of M parallel encoders to protect each partition separately in their respective channel as disclosed in Chen teaches the claimed “generating [at least one parity chunk for the plurality of data chunks]; and providing the plurality of data chunks and the [at least one parity chunk] to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data”. Specifically, the Examiner finds the parity generation operation being performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders as disclosed in Chen teaches the claimed “generating [at least one parity chunk for the plurality of data chunks]; and providing the plurality of data chunks and the [at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data]”. See Chen ¶ 51.
The Examiner further finds the generated F RAID parity blocks then being encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels as disclosed in Chen teaches the claimed “plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein [the at least one parity chunk provides a basis for recovery of at least some of the processed data]”. See id.
The Examiner further finds the parity information (i.e., F ECC parity blocks) being used to recover the original data stream from one or more channels that cannot be successfully read (e.g., data cannot be recovered from one or more channels) as disclosed in Chen teaches the claimed “wherein [the at least one parity chunk provides a basis for recovery of at least some of the processed data].”
However, the Examiner finds Chen does not teach or suggest the claimed “method comprising: partitioning a batch of stream data into a plurality of data chunks; grouping respective data chunks into corresponding parity groups; generating respective parity chunks for each of the parity groups; and providing the plurality of data chunks and the respective parity chunks to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein each parity chunk provides a basis for recovery of processed data for respective data chunks of a corresponding parity group.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 34 as allowable over the prior art.  

	Claims 22-26, 30-33, 35-38 and 40-43 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112